Opinion by
Keefe, J.
In accordance with stipulation of counsel and the cited decision, the following allowances were made to compensate for the weight of the inedible substance on the outside of the cheese: (1) 2)4 percent for cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706); and (2) 1 percent for the cheese similar to the Reg-giano cheese the subject of Scaramelli v. United States, supra. The protests were sustained to this extent. <